Citation Nr: 0334928	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to special monthly compensation based on aid 
and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and witness D.S.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from October 1940 to December 
1945.  His service included a period of combat in France in 
July 1944.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran originally expressed disagreement with June 2002 
rating decision, which denied a rating in excess of 30 
percent for the veteran's anxiety disorder, PTSD.  
Thereafter, a September 2002 rating decision increased the 
rating for this disability to 50 percent.  The veteran has 
continued his appeal.  

The Board also notes that in view of its decision to grant a 
100 percent schedular rating for the veteran's anxiety 
disorder, PTSD, the issue of entitlement to a 100 percent 
rating based on individual unemployability has now been 
rendered moot.  This will be addressed more fully below.

Finally, while the Board granted the veteran's motion to 
advance his appeal on the docket, the Board finds that due to 
recent law and regulations, it is not currently permitted to 
render a decision with respect to the issue of entitlement to 
special monthly compensation based on aid and 
attendance/housebound status.  This issue will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder, PTSD, 
is manifested by symptoms that are productive of total 
occupational and social impairment.

2.  As the Board has granted a 100 percent schedular rating 
for the veteran's service-connected anxiety disorder, PTSD, 
there is no longer a controversy regarding the issue of 
entitlement to a total schedular rating for compensation 
purposes based on individual unemployability due to service-
connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent disability 
rating for anxiety disorder, PTSD, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Codes 9400, 9411 (2003).

2.  There is no longer an issue of fact or law pertaining to 
a claim for Department of Veterans Affairs (VA) benefits 
before the Board as to entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  38 U.S.C.A. § 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  The veteran has 
been furnished with appropriate VA examinations to assess the 
severity of his anxiety disorder, PTSD and the record 
contains extensive treatment records that further enable the 
Board to assess the level of disability associated with his 
psychiatric disability.  In addition, the veteran has been 
provided with notice of the VCAA and the other applicable law 
and regulations in the October 2002 statement of the case, 
March 2003 supplemental statement of the case, and the 
September 2003 statement of the case, and there is no 
indication that there are any outstanding pertinent treatment 
records or other documents that have not been obtained or 
that are not already sufficiently addressed in documents 
contained within the claims file.  

Moreover, while correspondence from the regional office (RO) 
notifying the veteran of the evidence needed to substantiate 
his claims, and of the respective duties of the VA and the 
veteran in obtaining that evidence, may not have been 
adequate pursuant to both Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), in light of the Board's 
decision to grant a 100 percent schedular rating for the 
veteran's anxiety disorder, PTSD, any failure to notify 
and/or assist under the VCAA can not be considered 
prejudicial to the veteran.  Accordingly, the Board concludes 
that no further notice and/or development are required in 
this matter under the VCAA.


I.  Entitlement to a Rating in Excess of 50 percent for 
Anxiety Disorder, PTSD

VA outpatient records for the period of April to December 
2001 reflect that in April 2001, the veteran complained of an 
inability to sleep and symptoms of depression.  He also had 
experienced some suicidal thoughts and mood was depressed and 
affect constricted.  Axis I diagnoses were adjustment 
disorder with depressed features and history of combat 
fatigue.  The veteran was assigned a global assessment of 
functioning (GAF) scale score of 65.  In May 2001, it was 
noted that the veteran was still depressed and the Axis I 
diagnoses were PTSD, chronic, delayed, major depressive 
disorder, recurrent, severe, without psychotic features, rule 
out amnestic disorder, not otherwise specified, and mood 
disorder due to coronary artery disease with depressive 
features.  The veteran was assigned a GAF of 45.  In June 
2001, he had a GAF of 50 and in December 2001, a GAF of 60.

A February 2002 statement from a fellow service member and 
long-time friend reflects that this witness recently helped 
the veteran get to an appointment at a VA medical facility, 
and that the veteran had difficulty with directions to and 
inside the facility.  

A May 2002 VA PTSD examination revealed that the veteran 
continued to complain of intrusive recollections of combat, 
nightmares, irritability, sleep disturbance, hypervigilance, 
startle response, diminished interests, and thought 
avoidance.  In summary, the examiner believed that the 
veteran continued to have symptoms of PTSD, and that they had 
increased in intensity as he had gotten older.  Mood was 
somewhat tense and dysphoric.  The diagnosis was PTSD and 
generalized anxiety disorder and the veteran was assigned a 
GAF of 55.  The examiner commented that it was difficult to 
separate the anxiety disorder from the PTSD, but noted that 
the veteran had enough symptoms such as persistent worrying 
that a separate diagnosis was justified.  He also opined that 
both disorders began in service.

A June 11, 2002 VA outpatient record from VA staff 
psychiatrist P. F. reflects an Axis 1 assessment of dysthymic 
disorder and cognitive disorder not otherwise specified, and 
a GAF of 55.  The examiner noted that in addition to his 
dysthymic disorder, the veteran now had a cognitive disorder, 
and had been poorly compliant with his medications.  The 
examiner further indicated that he once again educated the 
veteran on the importance of regular medication compliance.  
The plan was to monitor the veteran's cognitive impairment 
with antidepressant therapy, and he was to be reevaluated at 
his next appointment.  The veteran was advised to get a legal 
guardian.

VA outpatient records for the period of August to November 
2002 reflect that in August 2002, the veteran still had a 
cognitive impairment and depressive symptoms.  The veteran 
was to continue on the currently prescribed antidepressant 
for another month before a switch would be considered.  In 
November 2002, the veteran was switched to another 
antidepressant.  A GAF of 55 was again assigned.

At the veteran's personal hearing in December 2002, the 
veteran and his witness noted that the veteran was 
continually depressed as a result of his PTSD, which caused 
problems with sleeping and suicidal ideation on a weekly 
basis (transcript (T.) at pp. 4-16).  

VA PTSD examination in December 2002 revealed that the 
veteran experienced difficulty with orientation.  He also 
noted symptoms of problems sleeping, recurrent distressing 
recollections, avoidance, and decreased interest in various 
activities.  There were also complaints of irritability and 
outbursts of anger, difficulty concentrating (which was 
demonstrated at the time of this examination), 
hypervigilance, exaggerated startle response, and physiologic 
reactivity upon exposure to events that similarize or 
resemble an aspect of his trauma.  Objective examination 
revealed that the veteran believed it was Monday instead of 
Saturday, and that his memory was not intact.  It was further 
noted that he could not abstract at all and that his insight 
was poor to fair.  The examiner did not believe that the 
veteran was capable of managing his own funds at this time.  
The Axis I diagnosis was PTSD and senile dementia versus post 
infarct dementia to be determined by neurologist, and the 
veteran was assigned a GAF of 60.  The examiner stated that 
it appeared that the veteran was losing his mental faculties 
as a natural process of aging and/or his strokes.  While the 
examiner further commented that neither the veteran nor his 
attendant indicated that the loss of mental abilities was due 
to PTSD, the examiner did not provide her own opinion as to 
the existence of such a relationship.  The examiner also 
stated that while the veteran was not as likely as not unable 
to maintain substantial gainful employment solely due to PTSD 
or depression, it was likely that his PTSD was a contributing 
factor.

A June 2003 rating decision determined that the veteran was 
not competent to handle the disbursement of VA funds based on 
the opinions of the December 2002 VA psychiatric examiner.

The veteran's service-connected anxiety disorder, PTSD has 
been evaluated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, under the "new" criteria for 
neuropsychiatric disabilities which took effective on 
November 7, 1996.  As the veteran's claim for an increased 
rating was filed after that date, the evaluation of this 
service-connected disability will be based on consideration 
of only the "new" criteria.  

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411, effective 
November 7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411, effective 
November 7, 1996.

The veteran has not been meaningfully employed since the 
close of his produce business in approximately June 2001, and 
while the record reflects an opinion that the veteran is not 
unemployable solely due to his service-connected anxiety 
disorder, PTSD, the same examiner indicated that it was a 
contributing factor.  In addition, although examiners since 
2001 have assigned GAF scores of as high as 65 in April 2001, 
the veteran was also assigned GAF's of 45 and 50 over the 
following two months and has otherwise consistently received 
GAF scores of between 55 and 60.  

Of even more importance, however, is the fact that the 
veteran additionally experiences significant cognitive 
impairment which has resulted in a recent determination that 
the veteran is no longer competent to manage VA funds.  More 
specifically, the June 11, 2002 VA medical record entry of VA 
staff psychiatrist P. F. reflects an Axis 1 cognitive 
disorder diagnosis that this examiner intended to treat with 
antidepressant medication, thus, clearly indicating a belief 
that the veteran's cognitive disorder was psychiatric in 
nature (as opposed to organic) and therefore treatable with 
antidepressant medication.  The Board further notes that it 
has no basis to believe that this does not continue to be a 
viable explanation for the veteran's cognitive impairment, 
since antidepressant medications were still being prescribed 
as of November 2002.  In addition, no VA examiner has ruled 
out that the veteran's cognitive impairment is psychiatric in 
nature.  Although the Board is mindful that no examiner has 
expressly indicated that the veteran's anxiety disorder, PTSD 
is specifically related to his cognitive impairment and in 
turn the basis for the recent determination on competency, no 
examiner has ruled out that the veteran's cognitive 
impairment is psychiatric in nature, and giving the veteran 
the benefit of the doubt, the Board finds that the medical 
evidence is sufficient to link the veteran's anxiety 
disorder, PTSD to his symptoms of cognitive impairment.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].

Thus, as a result of all of the evidence of record, the Board 
finds that the veteran is entitled to a 100 percent 
disability evaluation.  The record indicates very few hobbies 
or outside interests, and although the veteran has 
demonstrated a desire to develop new relationships, the 
record as a whole is reflective of limited social contact, 
and found to be indicative of significant social impairment.  
The veteran also experiences difficulty sleeping, anger 
outbursts, easy irritability, and other symptoms that have 
been related solely to his service-connected disability.  
Moreover, the evidence reflects that his disability is a 
contributing factor in his unemployability, and that such 
disability is associated with the type of significant 
cognitive impairment that is consistent with the type of 
impairment in thought process required for a total rating.  
The Board notes that to find otherwise would also be 
inconsistent with the RO's recent determination that the 
veteran is not currently competent to manage VA compensation 
benefits.  Therefore, the Board is persuaded that the 
veteran's anxiety disorder, PTSD, when viewed longitudinally, 
is manifested by the type of gross impairment in thought 
processes or communication and inappropriate behavior 
consistent with total occupational and social impairment 
under the "new" criteria for neuropsychiatric disabilities 
which took effect on November 7, 1996.  Accordingly, a 100 
percent rating is in order.  38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9411.


II.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability Due to Service-Connected 
Disability

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).

Earlier in this decision the Board granted entitlement to a 
total schedular rating for the veteran's service-connected 
anxiety disorder, PTSD.  The determination in essence has 
rendered moot the remaining issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, since a total rating based on 
individual unemployability due to service-connected 
disability is assignable only if the schedular rating is less 
than total.  38 C.F.R. § 4.16 (2003).  The Board is, however, 
required to provide reasons and bases for its determination.  
Zp v. Brown, 8 Vet. App. 303 (1995).  

In essence, with the grant of a total schedular disability 
rating for his service-connected psychiatric disability, 
there no longer exists and case or controversy as to the 
disability rating.  Entitlement to a 100 percent disability 
rating based on individual unemployability is viewed as an 
intertwined issue since both bases of entitlement would 
produce a 100 percent rating. 

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the 
greater benefit, however, because it is a prerequisite to 
other benefits, particularly special monthly compensation, 
that are not available when the total rating is based on 
individual unemployability.  38 U.S.C.A. § 1114 (West 2002).  

Having resolved the veteran's claim on a schedular basis and 
thereby having granted the maximum benefit, there is no 
longer a question or controversy regarding the level of 
disability at any time applicable to the period under review.  
No greater benefit could be provided, nor are any exceptions 
to the mootness doctrine present.  Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-
68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101 (2003).


ORDER

A 100 percent evaluation for anxiety disorder, PTSD is 
granted, subject to the legal criteria governing payment of 
monetary benefits.

The appeal for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is dismissed.


REMAND

With respect to the remaining issue of entitlement to special 
monthly compensation based on aid and attendance/housebound 
status, as was noted earlier, during the pendency of the 
claims on appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which the VA's duty to 
notify and assist claimants applies, and how that duty is to 
be discharged.  See Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

In a letter dated in December 2002, the RO made an effort to 
inform the veteran of the evidence needed to substantiate his 
claim for special monthly compensation based on aid and 
attendance/housebound status, and the relative obligations of 
the veteran and VA in developing that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
However, the December 2002 letter informed the veteran that 
the requested information and/or evidence should be submitted 
within 30 days of the notice and the claim on appeal was 
otherwise sent to the Board prior to the expiration of a 
period of one year following the date of this correspondence.  

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2003)).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA notice is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take appropriate measures to inform the veteran 
that regardless of the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim for special 
monthly compensation based on aid and 
attendance/housebound status.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



